MEMORANDUM OPINION
                                         No. 04-10-00238-CR

                                          Rodolfo GARCIA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2009CRS000064D4
                            Honorable Oscar J Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 6, 2010

MOTION TO DISMISS GRANTED; DSMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See Tex. R. App. P. 42.2(a).



                                                    PER CURIAM


DO NOT PUBLISH